DETAILED ACTION
The following non-final Office Action (“Action”) is in reply to the Response filed 8/19/2020 (“Aug. Resp.”), which is entered as a result of the Request for Continued Examination filed 9/10/2020. In the Aug. Resp., claims 1-7 and 9-25 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/19/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The previously presented claim rejections are withdrawn in light of the claim amendments and arguments corresponding to the amendments submitted in the Aug. Resp. See Aug. Resp. However, upon further search and consideration, the claims are rejected as indicated below.

Claim Objections
Claims 1-7 and 9-25 are objected to because of the following informalities:
Claim 1, between the first “distribute” clause and the second “distribute” clause, the term “and” was deleted, but should be added back in to signal that the second “distribute” clause is the last function the logic is configured to perform.
Claim 3, “data set” in the first line should be changed to “dataset” for consistency.
Claim 15, between the first “distribute” clause and the second “distribute” clause, the term “and” was deleted, but should be added back in to signal that the second “distribute” clause is the last function the processor circuit is configured to perform.
Claim 17, “data set” in the third line should be changed to “dataset” for consistency.
Claim 21, between the first “distribute” step and the second “distribute” step, the term “and” was deleted, but should be added back in to signal that the second “distribute” step is the last step in the method.
Claims 2, 4-7, 9-14, 16, 18-20, and 22-25 are also objected to for the same reasons as claims 1, 15, and 21, from which these claims respectively depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 15, and 21 recite: (1) “each compute node [of a set of compute nodes] in [a] ring set is connected to [a] network with a separate router”, and (2) “the ring set and the local set comprising a common compute node, wherein the common compute node is the first compute node, and the first compute node is connected to both the common router and the separate router.” These limitations are indefinite for the following reasons.
The first limitation is indefinite because it is unclear if each compute node is connected to the network with a respective router or if each compute node is connected to the network by the same route, which is separate from the common router, which is previously recited. Moreover, the term “separate” is not fully related to another limitation in the claim. That is, it is unclear what the term “separate” is modifying. For at least these reasons, the first limitation creates indefiniteness.
Relatedly, the second limitation is indefinite because the term “the separate router” at the end of the claim lacks a clear antecedent basis. As explained above with respect to the first limitation, the term “separate router” is not clearly linked to other elements of the claim: namely, it is unclear if there are separate routers for each compute node or a single router separate from the common router. As a result, there is a lack of clear antecedent basis for this limitation.
For the reasons above, claims 1, 15, and 21 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, the claims will be interpreted as a single common router and any separate router are not the same. See e.g., Specification as filed, Figures 3-5.

Claims 2-7, 9-14, 16-20, and 22-25 are also rejected under section 112(b) as indefinite because each of these claims recites the same indefinite limitations as noted above due to their respective dependencies from claims 1, 15, and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 9-17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited U.S. Pat. No. 8,447,757, to Cox, in view of newly cited U.S. Pat. Appl. Publ’n No. 2016/0012004, to Arimilli et al. (“Arimilli”), both of which are in the same field of network topology for low latency, or faster, network routing and processing as the claimed invention.

Regarding claim 1, Cox teaches:
An apparatus, comprising: a memory; and logic for a first compute node, at least a portion of the logic implemented in circuitry coupled to the memory (Cox, Fig. 2, search server 208 is an apparatus comprising memory and logic (circuitry) for interacting with a first server to handle segments 1-5, which is a first compute node, see Fig. 3(c), Col. 4, line 48-Col. 5, line 16, Col. 6, lines 41-57, and Col. 12, line 34-Col. 14, line 12), the logic to: 
identify a dataset for distributed computing operations among a distributed processing set of compute nodes (Cox, Fig. 3(c), Col. 6, lines 41-57, a search index (a dataset) is identified for distributed computing among partitions (i.e., a set of compute nodes), where each partition is made of at least two compute nodes);
distribute a first portion of the dataset to a second compute node in a local set that includes the first compute node, the local set comprising a first subset of the distributed processing set, wherein each compute node in the local set is connected to a network (Cox, Fig. 3(c), Col. 6, lines 41-57, segments 6-10, i.e., a first portion of the index, are sent to the corresponding second server, i.e., a second compute node, where the first and second servers are part of a local set handling segments 1-10 and is part of a larger set of the compute nodes handling the segments 1-40, and all of the servers form at least a network) …; [and]
distribute a second portion of the data set to a third compute node in a ring set that includes the first compute node, the ring set comprising a second subset of the distributed processing set of compute nodes (Cox, Fig. 3(c), Col. 6, lines 41-57, segments 11-15, i.e., a second portion of the index, are sent to a corresponding third server, i.e., a third compute node, that logically forms a rings set (i.e., the row or width or partition servers) with at least the first server (first compute node), and the ring set includes at least servers handling segments 1-5, 11-15, 21-25, and 31-35), 
wherein each compute node in the ring set is connected to the network (Cox, Fig. 3(c), Col. 6, lines 41-57, each server is at least part of the network and thus connected to it) …; and the ring set and the local set comprising a common compute node, wherein the common compute node is the first compute node … (Cox, Fig. 3(c), Col. 6, lines 41-57, first server handling segments 1-5 is a common server to each of the local set 1-10 and ring set handling segments 1-10, 11-20, 21-30, and 31-40).

Cox does not expressly teach that the first and second servers (i.e., first and second compute nodes) are connected to a network “with a common router”, that each compute node in the rings set is connected to the network via a “separate router” that is separate from the “common router”, or that “the first compute node is connected to both the common router and the separate router.” Arimilli teaches a general network topology structure consisting of at least rows and columns, similar to that of Cox, in at least Fig. 2. See also Arimilli, Fig. 2, ¶¶ [0027-0028]. Each of the nodes in the network representing a processing center and also a router. See id. Thus, Arimilli teaches at least a first, common compute node (0,0,0) that is a common node for the local set and for the column, and a common node for the ring set that is the row containing the node (0,0,0). The node (0,0,0) is connected to at least other nodes in the column by at least node (1,2,1), which can be considered a common router. See Arimilli, ¶¶ [0027-0028]. Any of the nodes in the row starting with common node (0,0,0) are connected to the network through any other of the nodes, such as (0,0,1), which are different and separate from node (1,2,1). See id. For at least these reasons, Arimilli teaches the deficiencies of Cox as recited in claim 1.
See Arimilli, ¶¶ [0002-0003].

Regarding claim 15, there is recited at “least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit to” perform functions that are identical in scope to the functions performed by the logic and apparatus of claim 1. As a result, and because Cox teaches a non-transitory computer-readable medium comprising a set of instructions that when executed by a processor circuit cause the circuit to perform functions, see Cox, Col. 12, line 34-Col. 14, line 12, the non-transitory computer-readable medium of claim 15 is rejected as obvious under section 103 over Cox in view of Arimilli for the same reasons as presented above in the rejection of claim 1.

Regarding 21, Cox teaches:
A computer-implemented method (Cox, Fig. 3(c), Col. 6, lines 41-57), comprising: 
identifying, at a first compute node, a dataset for distributed computing operations among a distributed processing set of compute nodes (Cox, Fig. 3(c), Col. 6, lines 41-57, a search index (a dataset) for distributed computing among partitions (i.e., a set of compute nodes), where each partition is made of at least two compute nodes, and each partition receives a part of the index (dataset) for processing, thus, a first server for processing segments 1-5 identifies the index through the segments 1-5 for processing, see Col. 4, line 48-Col. 5, line 16, Col. 6, lines 41-57); 
distributing a first portion of the dataset to a second compute node in a local set that includes the first compute node, the local set comprising a first subset of the distributed processing set, wherein each compute node in the local set is connected to a network … (Cox, Fig. 3(c), Col. 6, lines 41-57, segments 6-10, i.e., a first portion of the index, are sent to the corresponding second server, i.e., a second compute node, where the first and second servers are part of a local set handling segments 1-10 and is part of a larger set of the compute nodes handling the segments 1-40, and all of the servers form at least a network); [and] 5Appl. No. 15/856,538Docket No.: AA2600-USResponse Dated August 19, 2020Examiner: KUNWAR, BINOD J Reply to Office Action of July 09, 2020TC/A.U. 2449
(Cox, Fig. 3(c), Col. 6, lines 41-57, segments 11-15, i.e., a second portion of the index, are sent to a corresponding third server, i.e., a third compute node, that logically forms a rings set (i.e., the row or width or partition servers) with at least the first server (first compute node), and the ring set includes at least servers handling segments 1-5, 11-15, 21-25, and 31-35), 
wherein each compute node in the ring set is connected to the network (Cox, Fig. 3(c), Col. 6, lines 41-57, each server is at least part of the network and thus connected to it) …; and the ring set and the local set comprising a common compute node, wherein the common compute node is the first compute node … (Cox, Fig. 3(c), Col. 6, lines 41-57, first server handling segments 1-5 is a common server to each of the local set 1-10 and ring set handling segments 1-10, 11-20, 21-30, and 31-40).

Cox does not expressly teach that the first and second servers (i.e., first and second compute nodes) are connected to a network “with a common router”, that each compute node in the rings set is connected to the network via a “separate router” that is separate from the “common router”, or that “the first compute node is connected to both the common router and the separate router.” Arimilli teaches a general network topology structure consisting of at least rows and columns, similar to that of Cox, in at least Fig. 2. See also Arimilli, Fig. 2, ¶¶ [0027-0028]. Each of the nodes in the network representing a processing center and also a router. See id. Thus, Arimilli teaches at least a first, common compute node (0,0,0) that is a common node for the local set and for the column, and a common node for the ring set that is the row containing the node (0,0,0). The node (0,0,0) is connected to at least other nodes in the column by at least node (1,2,1), which can be considered a common router. See Arimilli, ¶¶ [0027-0028]. Any of the nodes in the row starting with common node (0,0,0) are connected to the network through any other of the nodes, such as (0,0,1), which are different and separate from node (1,2,1). See id. For at least these reasons, Arimilli teaches the deficiencies of Cox as recited in claim 21.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the structural relationship of the network nodes, as in Arimilli, See Arimilli, ¶¶ [0002-0003].

Regarding claims 2 and 16, which depend from claims 1 and 15, respectively, Cox further teaches “the ring set comprising an edge disjoint ring.” Cox, Fig. 3(c), there are at least two ring sets, the first being the servers for segments 1-5, 11-15, 21-25, and 31-35, the second being the servers for segments 6-10, 16-20, 26-30, and 36-40; the specification describes an edge disjoint ring as one that does not share an edge with another ring set, see specification as filed, ¶ [0022], thus, the first ring set is a disjoint ring set since at least one edge is not shared with the second ring set.

Regarding claims 3 and 17, which depend from claims 1 and 15, respectively, Cox further teaches “the logic to divide the data set into a number of portions corresponding to a number of compute nodes in the local set,” as recited in claim 3, and “instructions that, in response to being executed by the processor circuit, cause the processor circuit to divide the data set into a number of portions corresponding to a number of compute nodes in the local set,” as recited in claim 17. Cox, Fig. 3(c), Col. 6, lines 41-57, the index (dataset) is split among a corresponding number of segments, which make up at least the local set, and this is done by way of instructions executed by logic/processor, see Col. 12, line 34-Col. 14, line 12.

Regarding claim 7, which depends from claim 1, Cox further teaches “the distributed computing operations comprising collective operations.” Cox, Fig. 3(c), Col. 6, lines 41-57, processing among the segments is a collective operation.

Regarding claim 9, which depends from claim 1, Arimilli further teaches “the network comprising a multi-tier direct topology or a dragonfly topology.” Arimilli, ¶¶ [0027-0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the structural relationship of the network nodes, such as a dragonfly topology, as in Arimilli, with the system of Cox to have a “scalable, cost-effective, and high performance interconnection” network, and thus, increase processing power of various tasks. See Arimilli, ¶¶ [0002-0003].

Regarding claims 10 and 22, which depend from claims 1 and 21, respectively, Cox further teaches “the logic to push the second portion of the dataset through the ring set,” as recited in claim 10, and “pushing the second portion of the dataset through the ring set,” as recited in claim 22. Cox, Fig. 3(c), Col. 6, lines 41-57, each of the compute nodes (i.e., servers) gets a segment of the dataset, thus, the second portion of the dataset would be pushed through the ring set to the appropriate server.

Regarding claim 11, which depends from claim 1, Cox further teaches “a second ring set that includes the second compute node and a fourth compute node, wherein a second local set includes the third and fourth compute nodes.” Cox, Fig. 3(c), Col. 6, lines 41-57, the servers, including the second compute node and a fourth compute node, correspond to the segments 6-10, 16-20, 26-30, and 36-40, which is also a second ring set, and there is a second local set that includes segments 11-15 and 16-20.

Regarding claims 12 and 23, which depend from claims 1 and 21, respectively, Cox further teaches “distribute the first portion of the dataset to the second compute node via a first [node]; and 3Appl. No. 15/856,538Docket No.: AA2600-USReply to Office Action of July 09, 2020TC/A.U. 2449distribute the second portion of the dataset to the third compute node through the network …,” as recited in claim 12 and similarly in claim 23. Cox, Fig. 3(c), Col. 6, lines 41-57, the segments 6-10 (first portion) are sent to the corresponding second server at least through the nodes of segments 1-5 and are processed, see also Fig. 2, and segments 11-15 (second portion) are sent to a third server processing these segments, all segments being distributed through the network.
Cox does not explicitly teach the first node is a router, nor does Cox teach that the second portion is distributed through the network via “the first router and a second router”. While Cox does not expressly teach that the nodes may be routers, Arimilli remedies this and teaches the nodes of a network may be considered routers. Arimilli, ¶¶ [0027-0028]. Additionally, Arimilli teaches that depending on where a node falls in the topology, data may be distributed to that node via at least two nodes. For example, in Figure 2 of Arimilli, data destined for node (1,0,0) (i.e., a third compute node) must travel from node (0,0,0) (i.e., a first router) to node (1,2,1) (i.e., a second router) to node (1,2,0) and to node (1,0,1) before finally reaching node (1,0,0). See Arimilli, Fig. 2, ¶¶ [0027-0028]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the structural relationship of the network nodes, as in Arimilli, with the system of Cox to have a “scalable, cost-effective, and high performance interconnection” network, and thus, increase processing power of various tasks. See Arimilli, ¶¶ [0002-0003].

Regarding claims 13 and 24, which depend from claims 1 and 21, respectively, Arimilli further teaches “the logic to determine a number of compute nodes in the ring set based on a number of routers accessible via the network and connected to one or more compute nodes in the distributed processing set,” as recited in claim 13 and similarly in claim 24. Arimilli, ¶¶ [0021], [0037-0038], the path determined is based on the number of routers, which are also compute nodes, thus, a determination of the path is a determination of compute nodes based on a number of accessible routers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the structural relationship of the network nodes, as in Arimilli, with See Arimilli, ¶¶ [0002-0003].

Regarding claims 14 and 25, which depend from claims 1 and 21, respectively, Cox further teaches “the logic to determine a size of each portion of the data set based on a number of compute nodes in the ring set,” as recited in claim 14 and similarly in claim 25. Cox, Fig. 3(c), the number of segments to process the index (dataset) determines the number of compute nodes to process the index.

Allowable Subject Matter
Claims 4-6 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if claims 1 and 15 (from which claims 4-6 and 18-20 respectively depend) are rewritten to overcome the section 112(b) claim rejections above.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or makes obvious, either alone or when combined, all of the limitations as they are recited in at least claims 4 and 18, where claims 5 and 6 depend from claim 4, and claims 19 and 20 depend from claims 18. Claims 4 and 18 recite limitations that are virtually identical in scope, thus, taking claim 4 as a representative claim, none of the prior art of record teaches or makes obvious, along with all the limitations recited in at least independent claim 1 (and thus also claim 15 for claims 18-20), receiving a second dataset from a fourth compute node that is part of the ring set that includes the first and third compute nodes, and retaining a first portion of the second dataset that is for the first compute node and a second portion of the second dataset that is for the second compute node. Compare this, for example, with Cox, which teaches partitioning a dataset into segments for processing by a  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
When making any subsequent claim amendments, applicant is encourage to review the following prior art made of record, but not relied upon, because it is considered pertinent to applicant's disclosure. The various disclosure describe different types of network topologies, including edge disjoint rings, etc., and also describe distributed computing among a plurality of compute nodes. U.S. Pat. Appl. Publ’n Nos. 2021/0073023, 2003/0195938, 2013/0166749, and 2015/0188817. U.S. Pat. Nos. 5,535,213, 7,831,709, and 10/009,044. World Intellectual Property Organization International Application No. WO 2016/028545 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA KADING/        	Primary Examiner, Art Unit 2413